As filed with the Securities and Exchange Commission on September 24, 2010 Registration No. 333-163923 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VOXWARE, INC. (Exact name of registrant as specified in its charter) Delaware 36-3934824 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) Voxware, Inc. 300 American Metro Blvd., Suite 155 Hamilton, NJ 08619 (Address of Principal Executive Offices, including Zip Code) Voxware, Inc. 2003 Stock Incentive Plan, as Amended and Restated (Full Title of the Plan) Scott J. Yetter President and Chief Executive Officer Voxware, Inc. 300 American Metro Blvd., Suite 155
